THE STATE OF SOUTH CAROLINA
              In The Supreme Court

South Carolina Public Interest Foundation, Amy Hill, and
Rebecca Bonnette, Individually, and on behalf of all
others similarly situated, Appellants,

v.

Calhoun County Council, Respondent.

Appellate Case No. 2019-001016



              Appeal from Calhoun County
          Brian M. Gibbons, Circuit Court Judge


                   Opinion No. 28008
     Heard October 15, 2020 – Filed February 10, 2021


                      AFFIRMED


James G. Carpenter, of Carpenter Law Firm, PC, of
Greenville, for Appellants.

Charles Douglas Rhodes, III, Michael Wade Allen, Jr., and
R. Patrick Flynn, all of Pope Flynn, of Columbia; Robert
E. Tyson, Jr. and Benjamin Rogers Gooding, both of
Robinson Gray Stepp & Laffitte, LLC, of Columbia, all
for Respondent.

Joshua C. Rhodes, General Counsel, and John K.
DeLoache, Senior Staff Attorney, both of South Carolina
Association of Counties, of Columbia, for Amicus Curiae
South Carolina Association of Counties.
JUSTICE HEARN: This case concerns the scope of the thirty-day limitations
period set forth in Section 4-10-330(F) under the Capital Project Sales Tax Act ("the
Act"). S.C. Code Ann. §§ 4-10-300 to -390 (2019). Voters in Calhoun County
approved a referendum in the November 2018 general election imposing a one
percent sales and use tax—a penny tax—to fund a list of fifteen projects. Nearly
five months later, Appellants filed suit, contending four of the projects were not
authorized pursuant to section 4-10-330. The County responded that the statute of
limitations had expired, and alternatively, the projects fell within the scope of the
Act. The circuit court found the thirty-day limitations period barred the action and
did not address the merits. We affirm, holding the statute of limitations has run.

                                       FACTS
       During the November 2018 general election, the voters of Calhoun County,
by a margin of 57% to 43%, approved a referendum imposing a penny tax to fund
fifteen projects. These proposed projects ranged from the construction of water
distribution lines, to fire stations, to dredging and beautification of recreational and
fishing facilities. At issue in this appeal are the following four projects:

      4.     Calhoun County-Sandy Run Fire District Ladder Truck Project-
      to include the acquisition and equipping of a new ladder truck in the
      Sandy Run Fire District. To support the northern portion of Calhoun
      County, particularly industry located therein. $350,000

      11.    Calhoun County Emergency Communications Project-to
      include the constructing, acquiring, and equipping of facilities and
      equipment to provide 800 MHz radio service for emergency service
      providers in Calhoun County. $500,000

      12.   Calhoun County Ambulance Project-to include the acquisition
      and equipping of ambulances to be operated by Calhoun County
      Emergency Services Department. $165,000

      13.    Calhoun County Sandy Run Fire District Tanker Truck Project-
      to include the purchase of the fire truck to serve the Sandy Run area.
      $267,000
       On November 26, 2018, the County adopted a resolution declaring the results
of the referendum. More than four months later, on April 3, 2019, the Foundation
filed a declaratory judgment action seeking an order that the four projects exceeded
the scope of the Act and therefore were invalid, and to enjoin the collection of the
penny tax. The tax collection began May 1, 2019. Thereafter, the parties filed cross-
motions for summary judgment, and the circuit court held a hearing. The Foundation
contended penny tax proceeds could not be used for the four projects because none
of them was specifically included in the Act. The County disagreed, arguing for a
more expansive reading of the statute. The County also noted the Act expressly
contains a thirty-day statute of limitations. In response, the Foundation argued the
limitations period only applies to procedural challenges alleging election
irregularities, not those which involve the substance of an approved project.
Regarding the merits, the County contended the four projects clearly fell within the
Act, as they were sufficiently tethered to an enumerated project. The circuit court
ultimately concluded the thirty-day statute of limitations barred the Foundation’s
claims, and therefore did not reach the merits. The Foundation filed a direct appeal
pursuant to Rule 203(d)(1)(A)(iii) and (iv), SCACR.

                                        ISSUE
       Did the circuit court err in determining section 4-10-330(F)'s thirty-day
limitations period barred this action?

                            STANDARD OF REVIEW
       When reviewing a circuit court's order from a motion for summary judgment,
appellate courts sit in the same position as the circuit court. Turner v. Milliman, 392
S.C. 116, 121-22, 708 S.E.2d 766, 769 (2011). When the parties file cross-motions
for summary judgment, the issue becomes a question of law for the Court to decide
de novo. Wiegand v. U.S. Auto. Ass'n, 391 S.C. 159, 163, 705 S.E.2d 432, 434
(2011). Additionally, the interpretation of a statute is a question of law for the Court
to review de novo. DomainsNewMedia.com, LLC v. Hilton Head Island-Bluffton
Chamber of Commerce, 423 S.C. 295, 300, 814 S.E.2d 513, 516 (2018).

                                   DISCUSSION

       The Foundation contends the thirty-day limitations period set forth in section
4-10-330(F) only applies to procedural challenges, such as a lawsuit asserting voting
irregularities. Because the focus of the Foundation's lawsuit is on the substance of
the referendum—whether the projects fall outside the scope of the Act—it argues
the statute of limitations does not apply. Conversely, the County asserts section 4-
10-330(F) does not distinguish between procedural and substantive challenges. We
agree with the County.

       Section 4-10-330 of the South Carolina Code authorizes a county governing
body to establish a commission that designates projects to be included on a
referendum for the voters' consideration during an election. Specifically, the
provision requires the ordinance set forth the purpose of the penny tax funds, which,
"may include the following types of projects: (b) courthouses, administration
buildings, civic centers, hospitals, emergency medical facilities, police stations, fire
stations, jails, correctional facilities, detention facilities, libraries, coliseums,
educational facilities under the direction of an area commission for technical
education, or any combination of these projects[.]" S.C. Code Ann. § 4-10-
330(A)(1)(b). Additionally, section 4-10-330(E) requires in part, "The election
commission shall conduct the referendum under the election laws of this State,
mutatis mutandis,1 and shall certify the result no later than November thirtieth to the
county governing body and to the Department of Revenue." In this appeal, we are
required to determine the import of section 4-10-330(F), which states,

      Upon receipt of the returns of the referendum, the county governing
      body must, by resolution, declare the results thereof. In such event, the
      results of the referendum, as declared by resolution of the county
      governing body, are not open to question except by a suit or proceeding
      instituted within thirty days from the date such resolution is adopted.

Specifically, the key language set forth in this provision is "the results of the
referendum. . . ." Id. (emphasis added).

       The primary rule of statutory construction is to ascertain the intent of the
General Assembly. Amisub of S.C., Inc. v. S.C. Dep't of Health & Envtl. Control,
407 S.C. 583, 597, 757 S.E.2d 408, 416 (2014). "Where the statute's language is
plain, unambiguous, and conveys a clear, definite meaning, the rules of statutory
interpretation are not needed and the court has no right to impose another meaning."
Town of Mt. Pleasant v. Roberts, 393 S.C. 332, 342, 713 S.E.2d 278, 283 (2011).
Accordingly, courts will "give words their plain and ordinary meaning without resort


1
 Black's Law Dictionary provides, "mutatis mutandis: All necessary changes having
been made; with the necessary changes ." Mutatis Mutandis, Black's Law
Dictionary (11th ed. 2019).
to subtle or forced construction to limit or expand the statute's operation." State v.
Sweat, 386 S.C. 339, 350, 688 S.E.2d 569, 575 (2010) (citation omitted).

       To begin, section 4-10-330(F) does not contain any express language limiting
"the results of the referendum" to only procedural aspects, such as the vote count.
While the Foundation contends the plain language of the phrase inherently creates
this distinction, especially when viewed in comparison to the preceding subsection
which describes election procedure, we disagree. It is not the province of this Court
to engraft an additional provision onto a statute which is ostensibly clear on its face.
State v. Cty. of Florence, 406 S.C. 169, 180, 749 S.E.2d 516, 522 (2013) (declining
to "augment the statutory language" to include a requirement that is not contained in
the statute at issue); Grier v. AMISUB of S.C., Inc., 397 S.C. 532, 540, 725 S.E.2d
693, 698 (2012) (noting "when a statute is clear on its face, it is 'improvident to
judicially engraft extra requirements to legislation'"). Further, when we look outside
of subsection 4-10-330(F), the rest of the provision addresses the substance of the
referendum, as demonstrated by the title of section 4-10-330, delineated as,
"Contents of ballot question; purpose for which proceeds of tax to be used." See
S.C. Energy Users Comm. v. S.C. Elec. & Gas, 410 S.C. 348, 357 n.5, 764 S.E.2d
913, 917 n.5 (2014) ("This Court may, of course, consider the title or caption of an
act in determining the intent of the Legislature.") (citation omitted). Therefore, it
would be entirely inconsistent for the limitations period to only apply to the vote
count when section 4-10-330 addresses which projects are authorized to receive
penny tax funds.

       In addition to the absence of any qualifying language limiting the thirty-day
limitations period to only procedural challenges, we find further support in our
jurisprudence involving other abbreviated statutes of limitations. In Hite v. Town of
West Columbia, landowners challenged the town's annexation of property,
contending the town did not satisfy the statutory requirement to obtain a petition
signed by a majority of the property owners whose property was subject to the
annexation. 220 S.C. 59, 63, 66 S.E.3d 427, 428 (1951). The provision at issue
required any lawsuit to be commenced within ninety days from when the results
were published. Despite filing suit approximately five months after the annexation,
the landowners argued the limitations period only applied to the results of the
election, rather than all the requirements for a valid annexation. Id. at 64, 66 S.E.2d
at 429. The Court disagreed, rejecting the landowners' interpretation as "too
technical." Id. Instead, the Court held the limitations period was not confined to a
challenge over the "casting and counting of ballots," but instead to the entire
annexation process. Id. at 65, 66 S.E.2d at 429.
      Similarly, in Morgan, the Court upheld a thirty-day statute of limitations
concerning a challenge to a county's decision to obtain bonds after approval from
the voters. Morgan v. Feagin, 230 S.C. 315, 319, 95 S.E.2d 621, 623 (1956). The
Court noted,

      Similar short statutes of limitation, applicable to actions which question
      the proceedings upon the issuance of municipal and other bonds have
      been of force in this State for many years, apparently without challenge
      heretofore. Code of 1952, Sec. 1–645, twenty days; Sec. 21–976, thirty
      days; and Sec. 47–842, thirty days. The practical necessity of them is
      obvious. Purchasers of bonds could hardly be found if the bonds were
      subject in their hands to attack for alleged illegality in the proceedings
      upon the issuance of them. Furthermore, it is within common
      knowledge that sales of bonds are frequently timed to take advantage
      of a favorable market, which might well be hindered by long delay.

Id. at 317, 95 S.E.2d at 622. Further, the Court relied on Hite, noting the wisdom of
such a short limitations period was not for the courts to determine but instead was a
matter for the General Assembly. Id. at 319, 95 S.E.2d at 623.

       Finally, in State ex rel. Condon v. City of Columbia, the State filed a lawsuit
challenging the city's annexation of state-owned land. 339 S.C. 8, 12, 528 S.E.2d
408, 410 (2000). The circuit court held that because the State failed to file its lawsuit
within the ninety-day limitations period, it was barred by the statute of limitations.
Id. at 13, 528 S.E.2d at 410. On appeal, the Court agreed, noting the limitations
period applied to the State, and that limitation "statutes are designed to promote
justice by forcing parties to pursue a case in a timely manner." Id. at 19, 528 S.E.2d
at 413.

       While these cases did not invoke section 4-10-330(F), the same principles
apply and further buttress our conclusion that the provision does not distinguish
between procedural and substantive challenges. For example, section 4-10-310
contemplates that penny tax revenue "may be used to defray debt service on bonds
issued to pay for projects authorized in this article." S.C. Code Ann. § 4-10-310
(2019). As the Court explained in Hite, a longer delay may frustrate the
effectiveness of obtaining favorable bonds. Therefore, it is entirely consistent for
the General Assembly to enact a statute containing a short limitations period that is
not limited to only challenges over the "casting and counting of ballots."2 Hite, 220
S.C. at 65, 66 S.E.2d at 429. Regardless, any dispute over the length of the
limitations period is beyond the purview of this Court and instead is a matter best
left to the General Assembly.

       Because we find the limitations period applies to this lawsuit, we now turn to
the facts of this case. It is undisputed the county adopted a resolution on November
26, 2018, declaring the election results, meaning the thirty-day period expired in late
December 2018. The Foundation did not file this lawsuit until April of 2019, nearly
four months after the time period expired. Despite the Foundation's attempt to
characterize this lawsuit otherwise, the result of the referendum is that a majority of
voters agreed that the County should impose a penny tax to fund the fifteen items
listed on the ballot. The Foundation's concern regarding four of the projects is a
direct challenge to the results of the referendum—that a majority of voters cast their
ballot in favor of funding the listed projects. Therefore, this lawsuit focuses on "the
results of the referendum," and thus, is barred by section 4-10-330(F).

                                  CONCLUSION
       We hold the circuit court correctly determined that section 4-10-330(F)'s
thirty-day limitations period applies. Accordingly, because the Foundation filed this
lawsuit outside the limitations period, it is time-barred.3

AFFIRMED.

BEATTY, C.J., KITTREDGE, FEW and JAMES, JJ., concur.




2
  We note there has never been any allegation of deceit or nefarious conduct in this
case, and we see absolutely no evidence of this in the record. Accordingly, equitable
doctrines that may apply to suspend or toll a statute of limitations in certain cases,
such as estoppel or equitable tolling, have no import here.
3
  We express no opinion as to whether the four projects are authorized under section
4-10-330(A)(1).